DETAILED ACTION
Claims 16-20, 23-26 & 28-35 are pending as amended on 04/09/21.

Response to Amendment
This after-final action is a response to the amendment filed on April 9, 2021 which is hereby entered.  Claims 21-22 & 27 have been cancelled.  Claims 16 & 25 have been amended as a result of the previous action; the objections/rejections have been withdrawn accordingly.  Claims 29-35 have been added and contain only subject matter which was previously claimed (and minor informalities are corrected below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in an interview with Brian C. Whipps on April 27, 2021.
The application has been amended as follows: 

16.    (Currently Amended) An apparatus for processing a continuous band of wrapping material, comprising:
a roller pair defining a roller gap there between, the roller pair being part of a plurality of roller pairs, which are arranged in alternating orientation along a processing direction of the continuous band of wrapping material, such that 
wherein the roller pair comprises rollers comprising a male and a female roller,
wherein the rollers have matching convex and concave shapes, respectively,
wherein both rollers have flat central roller areas, and
wherein the female roller has convexly rounded edges, and the male roller has corresponding concavely rounded edges,
such that the rollers are adapted to provide a continuous weakened region of the continuous band of wrapping material by displacing the region of the continuous band of wrapping material which is passing between a concavo-convex portion of the roller gap relative to the region of the continuous band of wrapping material which is passing between a flat central portion of the roller gap.

25. (Currently Amended) A method for processing a band of wrapping paper, comprising the steps of:
providing a continuous band of wrapping material,
guiding the continuous band of wrapping material through a roller gap defined by a roller pair,

wherein the roller pair comprises rollers comprising a male and a female roller, wherein both rollers have flat central roller areas, and
wherein the female roller has convexly rounded edges, and the male roller has corresponding concavely rounded edges,
wherein the rollers have matching convex and concave shapes, respectively, such that the rollers provide a continuous weakened region of the continuous band of wrapping material by displacing the region of the continuous band of wrapping material which is passing between a concavo-convex portion of the roller gap relative to the region of the continuous band of wrapping material which is passing between a flat central portion of the roller gap.

29.    (Currently Amended) An apparatus for processing a continuous band of wrapping material, comprising:
a roller pair defining a roller gap there between, the roller pair being part of a plurality of roller pairs, which are arranged in alternating orientation along a processing direction of the continuous band of wrapping material, such that lateral areas of the continuous band of wrapping material are alternately bent upwardly and downwardly,

wherein the roller pair comprises rollers comprising a male and a female roller,
wherein the rollers have matching convex and concave shapes, respectively,
wherein both rollers have flat central roller areas, and
wherein the female roller has convexly rounded edges, and the male roller has corresponding concavely rounded edges,
such that the rollers are adapted to provide a continuous weakened region of the continuous band of wrapping material by displacing the region of the continuous band of wrapping material which is passing between a concavo-convex portion of the roller gap relative to the region of the continuous band of wrapping material which is passing between a flat central portion of the roller gap.

35. (Currently Amended) The apparatus according to claim [[16]] 29, further comprising a glue applicator, wherein the glue applicator is configured to apply glue to a lateral area of the continuous band of wrapping material that has been guided through a curved area of the roller gap.

Allowable Subject Matter
Claims 16-20, 23-26 & 28-35 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a device/method for processing a continuous band of wrapping material, wherein a plurality of roller pairs with flat central areas and concavo-convex edges are arranged to alternately bend the wrapping material upwardly and downwardly and create a weakened edge portion of the wrapping material in combination with the other instantly claimed features.  This limitation is present in independent claims 16, 25 & 29, and thus renders these and all associated dependent claims allowable.  The closest prior art teaches other types of longitudinal bending devices (US 5,066,270) or alternating curl correctors (US 5,978,645), but not the unique devices/methods of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745